Citation Nr: 1418601	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1958 to March 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit on appeal.

In March 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral sensorineural hearing loss is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently experiences bilateral hearing loss attributable to in-service noise exposure.  He asserted that he had 8 years of significant jet noise exposure as a fighter jet pilot without the benefit of hearing protection.  He denied any post-service occupational or recreational noise exposure.  He was attorney following service until his retirement.  For the reasons explained below, the Board finds the positive and negative evidence to be in relative equipoise and service connection is warranted for bilateral hearing loss.

First, the Board finds that the VA audiological examinations (fee basis) in November 2008 and February 2010 show a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met for both ears.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.

Service treatment records show a minimal threshold shift in his hearing as shown between during his periodic in-service audiological examinations.  He did not seek any specific treatment for hearing problems during service.  

The November 2008, February 2010, and February 2012 VA examiners provided  negative nexus opinions with respect to the Veteran's bilateral hearing loss, but his private audiologist provided a positive opinions dated in January 2009 and March 2014.  Both the Veteran's treating ENT doctor and the VA audiologists are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight. 

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


